                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   WASHINGTON CATTLEMEN’S                                 CASE NO. C19-0569-JCC
     ASSOCIATION,
10
                                                            ORDER
11                             Plaintiff,
            v.
12
     UNITED STATES ENVIRONMENTAL
13   PROTECTION AGENCY et al.,
14                             Defendants.
15

16          This matter comes before the Court on Plaintiff’s motion for a preliminary injunction
17   (Dkt. No. 15). Plaintiff seeks to enjoin the Environmental Protection Agency and the U.S. Army
18   Corps of Engineers (collectively, the “Agencies”) from enforcing, implementing, applying, or
19   otherwise giving effect to a final rule defining “waters of the United States” (the “WOTUS
20   Rule”) for purposes of the Clean Water Act of 1972 (“CWA”), 33 U.S.C. §§ 1251–1388. See
21   Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29,
22   2015) (codified at 33 C.F.R. pt. 328); (see generally Dkt. No. 15). On October 22, 2019, the
23   Agencies published a final rule (the “Repeal Rule”) “to repeal the [WOTUS Rule] . . . and to
24   restore the regulatory text that existed prior to the [WOTUS Rule].” 84 Fed. Reg. 56,626 (to be
25   codified at 33 C.F.R. pt. 328). The Repeal Rule became effective on December 23, 2019. See id.
26   at 56,626.

     ORDER
     C19-0569-JCC
     PAGE - 1
 1          Federal courts may exercise jurisdiction over only certain “cases” and “controversies.”

 2   See Thomas v. Anchorage Equal Rights Comm’n, 220 F.3d 1134, 1138 (9th Cir. 2000) (“Our role

 3   is neither to issue advisory opinions nor to declare rights in hypothetical cases, but to adjudicate

 4   live cases or controversies consistent with the powers granted the judiciary in Article III of the

 5   Constitution.”). As part of the case-or-controversy requirement, a plaintiff must establish that he

 6   or she has standing to bring suit in federal court. See Lujan v. Defs. of Wildlife, 504 U.S. 555,

 7   561 (1992). To establish standing, a plaintiff must demonstrate that his or her injury is “concrete,

 8   particularized, and actual or imminent; fairly traceable to the challenged action; and redressable
 9   by a favorable ruling.” Clapper v. Amnesty Int’l USA, 568 U.S. 398, 409 (2013) (citation
10   omitted). “A ‘concrete’ injury must be ‘de facto’; that is, it must actually exist. Spokeo, Inc. v.
11   Robins, 136 S. Ct. 1540, 1548 (2016) (citing Black’s Law Dictionary 479 (9th ed. 2009)). For an
12   injury to be imminent, it must be “certainly impending.” Clapper, 568 U.S. at 409 (citing Defs.
13   of Wildlife, 504 U.S. at 565). “[A] plaintiff must demonstrate standing separately for each form
14   of relief sought.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167,
15   185 (2000) (citing City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983); Lewis v. Casey, 518
16   U.S. 343, 358 n.6 (1996)).
17          “Article III’s requirements must be continuously met throughout the life of a case.”
18   Robertson v. Allied Sols., LLC, 902 F.3d 690, 698 (7th Cir. 2018). “The doctrine of mootness

19   provides that ‘[t]he requisite personal interest that must exist at the commencement of the

20   litigation (standing) must continue throughout its existence (mootness).’” Tanner Advert. Grp.,

21   L.L.C. v. Fayette County, 451 F.3d 777, 785 (11th Cir. 2006) (quoting U.S. Parole Comm’n v.

22   Geraghty, 445 U.S. 388, 397 (1980)). “[I]n determining whether a [claim for relief] is moot,

23   [courts] should presume that the repeal, amendment, or expiration of legislation will render an

24   action challenging the legislation moot, unless there is a reasonable expectation that the

25   legislative body will reenact the challenged provision or one similar to it” based on the record of

26   the given case. Bd. of Trs. of Glazing Health & Welfare Tr. v. Chambers, 941 F.3d 1195, 1198–


     ORDER
     C19-0569-JCC
     PAGE - 2
 1   99 (9th Cir. 2019).

 2          In its motion for a preliminary injunction, Plaintiff’s claims of irreparable harm are

 3   premised on its allegations that the WOTUS Rule violates constitutional principles and expands

 4   the CWA’s jurisdiction such that Plaintiff’s members will have to obtain permits for previously

 5   unregulated projects. (See Dkt. Nos. 15 at 19–20, 40 at 19–27.) When the Repeal Rule became

 6   effective on December 23, 2019, the WOTUS Rule ceased to have any legal effect. See, e.g., N.

 7   Carolina Growers’ Ass’n, Inc. v. United Farm Workers, 702 F.3d 755, 765 (4th Cir. 2012)

 8   (“When the 2008 regulations took effect . . . , they superseded the 1987 regulations . . . . As a
 9   result, the 1987 regulations ceased to have any legal effect, and their reinstatement would have
10   put in place a set of regulations that were new and different ‘formulations’ from the 2008
11   regulations.”). As the WOTUS Rule no longer has legal effect, Plaintiff’s claimed harms flowing
12   from the rule are neither concrete nor imminent. See Spokeo, 136 S. Ct. at 1548; Clapper, 568
13   U.S. at 409. And because Plaintiff has not demonstrated that there is a reasonable expectation
14   that the Agencies will again promulgate the WOTUS Rule or a rule similar to it, Plaintiff has not
15   overcome the presumption that the Repeal Rule rendered its motion for a preliminary injunction
16   moot. See Bd. of Trs. of Glazing Health & Welfare Tr., 941 F.3d at 1198–99. 1
17          Therefore, Plaintiff’s motion for a preliminary injunction enjoining the Agencies from

18   enforcing, implementing, applying, or otherwise giving effect to the WOTUS Rule (Dkt. No. 15)

19
            1
20             In its response to the Court’s order to show cause dated October 8, 2019, Plaintiff
     argued that injunctive relief against the WOTUS Rule would still be necessary after the Repeal
21   Rule took effect because “[t]here also remains the risk that [Plaintiff’s] members may be subject
     to prosecution for actions taken before the repeal of the [WOTUS Rule] goes into effect.” (Dkt.
22   No. 49 at 4) (citing Jacobus v. Alaska, 338 F.3d 1095 (9th Cir. 2003)). The Ninth Circuit’s
23   decision in Jacobus v. Alaska, 338 F.3d 1095 (9th Cir. 2003), relied on the specific facts of that
     case and an Alaska state law that rendered individuals liable for past violations of criminal
24   statutes despite their subsequent repeal or amendment. See id. at 1102–05. The Ninth Circuit has
     since overruled Jacobus and other cases inconsistent with the rule announced in Board of
25   Trustees of Glazing Health & Welfare Trust v. Chambers, 941 F.3d 1195 (9th Cir. 2019). See id.
     at 1198–99. Therefore, Plaintiff’s citation to Jacobus is insufficient to show that its claim for
26   injunctive relief against the WOTUS Rule is not moot.

     ORDER
     C19-0569-JCC
     PAGE - 3
 1   is DENIED as moot. Plaintiff may refile its motion for a preliminary injunction if the WOTUS

 2   Rule becomes effective again in the future.

 3          DATED this 30th day of December 2019.




                                                        A
 4

 5

 6
                                                        John C. Coughenour
 7                                                      UNITED STATES DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0569-JCC
     PAGE - 4
